Case 1:19-cr-00195-APM Document 41 Filed 03/16/20 Page 1 of 4

FILED

UNITED STATES DISTRICT COURT MAR 1 6 2020

FOR THE DISTRICT OF COLUMBIA __ “lerk, U.S. District & Bankruptay
Courts for the District of Columbia

 

 

 

IN RE: COURT OPERATIONS IN Standing Order No. 20-9 (BAH)

EXIGENT CIRCUMSTANCES CREATED

BY THE COVID-19 PANDEMIC Chief Judge Beryl A. Howell
ORDER

Upon consideration of current circumstances relating to the COVID-19 (coronavirus)
pandemic, including: (a) the state of emergency declared by the Mayor of the District of
Columbia on March 11, 2020 and the national emergency declared by the President of the United
States on March 13, 2020!; (b) confirmation, as of today’s date, that over 100 people in the
District of Columbia, Maryland and Virginia have tested positive for coronavirus’; (b) guidance
from the Centers for Disease Control and Prevention (CDC) and other public health authorities
that limiting personal contacts and public gatherings are necessary to reduce the possibility of
exposure to the virus and to slow the community spread of the disease; (c) guidance from the
CDC that large events and mass gatherings can contribute to the spread of COVID-19 and that
events and mass gatherings involving 50 or more people should be postponed for at least eight
weeks’; (d) guidance from the CDC that certain categories of persons are at higher risk of
becoming seriously ill from COVID-19, including older adults and those with chronic medical
conditions such as heart disease, diabetes and lung disease, and that such persons should stay at

home as much as possible’; (e) the closing of all area school districts for at least two weeks,

 

' https://www.whitehouse. gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-
coronavirus-disease-covid-19-outbreak/

2 https://www.cdc.gov/coronavirus/2019-ncovw/index.htm|

3 https://www.cde.gov/coronavirus/2019-ncov/community/index.html

* https://www.cdc.gov/coronavirus/20 19-ncow/specific-groups/high-risk-complications.htm|

]
20-9
Case 1:19-cr-00195-APM Document 41 Filed 03/16/20 Page 2 of 4

which impinges on the availability of courthouse staff, jurors and counsel; and (f) other

restrictions placed on public gatherings by the Mayor of the District of Columbia and other local

jurisdictions, reflecting the seriousness of the need to combat the community spread of the virus;
it is hereby ORDERED:

1. Court Operations. The U.S. District and Bankruptcy Courts for the District of Columbia
will remain OPEN but with LIMITED OPERATIONS to support essential functions in
criminal, civil and bankruptcy matters in a manner to ensure public safety, public health and
welfare. The criminal duty Magistrate Judge will continue to conduct proceedings, including
initial appearances in this Court following arrest and detention hearings, as necessary,
utilizing videoconference capabilities for detained defendants when feasible.

2. Jury Trials. All civil and criminal petit jury selections and jury trials scheduled to
commence March 17, 2020 through May 11, 2020 are POSTPONED and CONTINUED
pending further Order of the Court.

3. Speedy Trial Act Exclusion For Postponed Criminal Trials. Due to the considerations
(a) through (f) above, and, in particular, the Court’s reduced ability to obtain an adequate
spectrum of prospective jurors due to juror concerns regarding health and safety, the Court
makes the following finding, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 ef seq., as to
criminal jury trials postponed under this Order: the time period from March 17, 2020
through May 11, 2020 will be excluded as the Court finds that the ends of justice served by
these continuances to protect public health and safety and the fair trial rights of the defendant
outweigh the best interests of the public and any defendant’s right to a speedy trial, pursuant

to 18 U.S.C. §§ 3161(h)(7)(A). The presiding Judge in any criminal case for which a trial is
Case 1:19-cr-00195-APM Document 41 Filed 03/16/20 Page 3 of 4

postponed under this Order may make any additional findings and exclude additional time, as
necessary and appropriate, regarding the new date for trial.

4. Other Proceedings. All other civil, criminal and bankruptcy proceedings in this Court,
including court appearances, non-jury trials, hearings, settlement conferences, naturalization
and attorney admission ceremonies, grand jury sessions, and misdemeanor, traffic and petty
offense dockets, scheduled to occur between March 17, 2020 and April 17, 2020 are
POSTPONED and will be scheduled for a later date, unless the presiding Judge in an
individual case issues an order after the date of this Order directing that a particular
proceeding will be held by teleconference, videoconference or in-person on a date on or
before April 17, 2020.

5. Speedy Trial Act Exclusion for Postponed Proceedings Other than Trial in Criminal
Cases. Due to the considerations (a) through (f) above, the Court makes the following
finding, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 ef seq., as to criminal
proceedings postponed under paragraph 4: the time period from March 17, 2020 through
April 17, 2020 will be excluded as the Court finds that the ends of justice served by these
continuances to protect public health and safety outweigh the best interests of the public and
any defendant’s right to a speedy trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A). The
presiding Judge in any criminal case for which a proceeding is postponed under this Order
may make additional findings and exclude additional time, as necessary and appropriate,
regarding the new date for such proceeding.

6. Speedy Trial Act Exclusion For Filing of Indictments. Due to the considerations (a)

 

through (f) above, and in particular the unavailability of a grand jury in this district arising

from the suspension of grand jury sessions in the interest of public health and safety, the 30-
Case 1:19-cr-00195-APM Document 41 Filed 03/16/20 Page 4 of 4

day time period for filing an indictment, under 18 U.S.C. § 3161(b), is TOLLED for the time
period from March 17, 2020 through April 17, 2020. See also 18 U.S.C. § 3161(h)(7)(A).

. Statute of Limitations Unaffected. This Order does not toll any applicable statute of
limitations.

. Clerk’s Office Operations. The Clerk’s Office will remain open although public access will
be restricted. Electronic filing through CM/ECF will remain available and self-represented
litigants may date-stamp and deposit papers in drop boxes available at the entrance to the
Courthouse. During business hours, persons with emergency or sealed filings may NOT use
the drop box and must call the Clerk’s Office, at 202-354-3120, for further instructions.
Cash payments will not be accepted by the Court during this period of limited operations.
Credit cards and personal checks will be accepted as payment methods. Restitution payments
may be made online by following the procedures outlined at:
https://www.ded.uscourts.gov/payment-information.

. Further Orders. Further orders addressing court operations in the exigent circumstances
created by the COVID-19 pandemic will be issued as circumstances warrant.

SO ORDERED.
Date: March 16, 2020

Loaf A Hae!

BERYL A. HOWELL
Chief Judge
